Exhibit 10.21

 

SRS LABS, INC.

2006 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Restricted Share Unit Award Agreement

 

--------------------------------------------------------------------------------

 

You are hereby awarded Restricted Share Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Share Unit Award Agreement (“Award
Agreement”), and in the SRS Labs, Inc. 2006 Stock Incentive Plan (the “Plan”),
which is attached as Exhibit A.  You should carefully review these documents,
and consult with your personal financial advisor, in order to fully understand
the implications of this Award Agreement, including your tax alternatives and
their consequences.

 

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below.  In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by the Board
of Directors (the “Board”) of SRS Labs, Inc. (the “Company”), or any Committee
appointed by the Board to administer the Plan, and shall (in the absence of
manifest bad faith or fraud) be final, conclusive and binding upon all parties,
including you, your heirs and representatives.  Capitalized terms are defined in
the Plan or in this Award Agreement.

 

1.             Specific Terms.  Your RSUs have the following terms:

 

Name of Participant

 

 

 

 

 

 

 

 

 

Number of Restricted Share Units Subject to Award

 

 

 

 

 

 

 

 

 

Purchase Price per Share (if applicable)

 

Not applicable.

 

 

 

 

 

 

 

Award Date

 

 

 

 

 

 

 

 

 

Vesting

 

Vesting Date

 

Amount of RSUs
Vested on Vesting Date

 

 

 

 

 

Deferral Elections

 

o Allowed in accordance with Section 8(g) of the Plan, with the above vesting
schedule to apply to the Deferred Share Units (“DSUs”) that are credited (but
with 100% vesting for DSUs that are attributable to dividends on the underlying
Shares. o Not allowed.

 

--------------------------------------------------------------------------------


 

2.             Accelerated Vesting; Change in Corporate Control.  To the extent
you have not previously vested in your rights with respect to this Award, your
Award will become —

 

o                        % vested if your Continuous Service ends due to your
death or “disability” within the meaning of Section 409A of the Code;

 

o                        % vested if your Continuous Service ends due to your
retirement at or after you have attained the age of        and completed at
least        full years of Continuous Service;

 

o                        % if your Continuous Service ends due to an Involuntary
Termination that occurs within the twelve months following a Change in Control.

 

If none of the boxes above are checked, then the vesting of your Award will be
accelerated, if at all, according to the terms of the Plan, as may be amended
from time to time.

 

3.             Termination of Continuous Service.  This Award shall be canceled
and become automatically null and void immediately after termination of your
Continuous Service for any reason, but only to the extent you have not become
vested, pursuant to the foregoing terms, on or at the time your Continuous
Service ends.

 

4.             Satisfaction of Vesting Restrictions.  No Shares will be issued
before you complete the requirements that are necessary for you to vest in the
Shares underlying your RSUs.  As soon as practicable after the later of (i) the
date on which your RSUs vest in whole or in part or (ii) the distribution date
or dates set forth in your deferral election, the Company will issue to you or
your duly-authorized transferee, free from vesting restrictions (but subject to
such legends as the Company determines to be appropriate), one Share for each
vested RSU or DSU, as the case may be.  Fractional shares will not be issued,
and cash will be paid in lieu thereof.

 

5.             Investment Purposes. By executing this Award, you represent and
warrant to the Company that any Shares issued to you pursuant to your RSUs will
be for investment for your own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Securities Act of
1933, as amended.

 

6.             Dividends.  When Shares are issued to you or your duly-authorized
transferee pursuant to the vesting of the Shares underlying your Restricted
Share Units, you or your duly-authorized transferee shall also be entitled to
receive, with respect to each Share issued, a number of Shares equal to the sum
of (i) any stock dividends, which were declared and paid to the holders of
Shares between the Grant Date and the date such Share is issued, and (ii) a
number of Shares equal to the Shares that the Participant could have purchased
at Fair Market Value on the payment date of any cash dividends for Shares if the
Participant had received such cash dividends between its Grant Date and its
settlement date.  To the extent that your Continuous Service ends before vesting
of the shares, you will forfeit all dividends (whether paid in cash or in stock)
attributable to all such shares.

 

7.             Designation of Beneficiary.  Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in this Award and any underlying Shares.  You shall designate
the Beneficiary by completing and executing a designation of beneficiary
agreement substantially in the form attached hereto as Exhibit B (the
“Designation of Beneficiary”) and delivering an executed copy of the Designation
of Beneficiary to the Company.

 

2

--------------------------------------------------------------------------------


 

8.             Restrictions on Transfer of Award. Your rights under this Award
Agreement may not be sold, pledged, or otherwise transferred without the prior
written consent of the Committee.

 

9.             Conditions on Issuance of Shares; Transfer Restrictions. 
Notwithstanding any other provision of the Plan or of this Award Agreement:
(i) the Committee may condition your receipt of Shares on your execution of a
shareholder agreement imposing terms generally applicable to other
similarly-situated employee-shareholders and (ii) none of the Shares issued
pursuant to this Award Agreement may be transferred in contravention of the
Company’s insider trading policies or any blackout periods imposed by the
Company to the extent such policies or blackout periods are applicable to you.

 

10.           Income Taxes and Deferred Compensation.  You are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with this Award (including any taxes arising under
Section 409A of the Code), and the Company shall not have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes.  Unless
you have made a different arrangement, satisfactory to the Committee, for the
tax withholding obligations that may arise in connection with the Award and the
issuance of the Shares, on or before the date that the amount of tax to be
withheld is determined, the payment and satisfaction of any such tax withholding
obligations shall be effected automatically through the following Share
withholding procedure:  on each date vested Shares are to be issued to you
hereunder, the Company shall withhold a portion of the Shares, which otherwise
would have been delivered to you on such date, having a Fair Market Value
(measured as of the applicable vesting date) equal to the applicable withholding
taxes; provided, however, that the amount of any Shares so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes.  The Committee has the discretion to
unilaterally modify this Award in a manner that (i) conforms with the
requirements of Section 409A of the Code, (ii) that voids any election of yours
to the extent it would violate Section 409A of the Code, and (iii) for any
distribution election that would violate Section 409A of the Code, to make
distributions pursuant to the Award at the earliest to occur of a distribution
event that is allowable under Section 409A of the Code or any distribution event
that is both allowable under Section 409A of the Code and is elected by you,
subject to any valid second election to defer, provided that the Committee
permits second elections to defer in accordance with Section 409A(a)(4)(C).  The
Committee shall have the sole discretion to interpret the requirements of the
Code, including Section 409A, for purposes of the Plan and this Award Agreement.

 

11.           Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records.  Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement.  Any such notice shall be deemed to be given as of the date
such notice is personally delivered or properly mailed.

 

12.           Binding Effect.  Except as otherwise provided in this Award
Agreement or in the Plan, every covenant, term, and provision of this Award
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees, and assigns.

 

3

--------------------------------------------------------------------------------


 

13.           Modifications.  This Award Agreement may be modified or amended at
any time, in accordance with Section 15 of the Plan and provided that you must
consent in writing to any modification that adversely or materially affects your
rights or obligations under this Award Agreement (with such an effect being
presumed to arise from a modification that would trigger a violation of
Section 409A of the Code).

 

14.           Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.

 

15.           Severability.  Every provision of this Award Agreement and of the
Plan is intended to be severable.  If any term hereof is illegal or invalid for
any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Award Agreement.

 

16.           Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

17.           Plan Governs.  By signing this Award Agreement, you acknowledge
that you have received a copy of the Plan and that your Award Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Award Agreement and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan.  In the event of a conflict
between the provisions of this Award Agreement and those of the Plan, the
provisions of the Plan shall control.  For the avoidance of doubt, the automatic
Share withholding procedure set forth in Section 10 of this Award Agreement
shall be deemed to be an “other arrangement” for purposes of Section 11(b) of
the Plan such that the default rule set forth therein shall not apply.

 

18.           Not a Contract of Employment.  By executing this Award Agreement
you acknowledge and agree that (i) any person who is terminated before full
vesting of an award, such as the one granted to you by this Award, could claim
that he or she was terminated to preclude vesting; (ii) you promise never to
make such a claim; (iii) nothing in this Award Agreement or the Plan confers on
you any right to continue an employment, service or consulting relationship with
the Company, nor shall it affect in any way your right or the rights of the
Company, to terminate your employment, service, or consulting relationship at
any time, with or without Cause; and (iv) the Company would not have granted
this Award to you but for these acknowledgements and agreements.

 

19.           Governing Law.  The laws of the State of Delaware shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.

 

4

--------------------------------------------------------------------------------


 

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the RSUs hereby awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

 

SRS LABS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

The undersigned Participant hereby accepts the terms of this Award Agreement and
the Plan.

 

 

 

By:

 

 

 

 

Name of Participant:

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SRS LABS, INC.

2006 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Plan Document

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SRS LABS, INC.

2006 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

Designation of Beneficiary

 

--------------------------------------------------------------------------------

 

In connection with Awards granted pursuant to the Company’s 2006 Stock Incentive
Plan (the “Plan”), I hereby designate the person specified below as the
beneficiary upon my death of my interest in Awards as defined in the Plan.  This
designation shall remain in effect until revoked in writing by me.

 

Name of Beneficiary:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Social Security No.:

 

 

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

o                  any Award that I have received or ever receive under the
Plan.

 

o                  the                                    Award that I received
pursuant to an award agreement dated                        ,          between
myself and the Company.

 

I understand that this designation operates to entitle the above-named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

 

 

Date:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

(Signature)

 

 

Name of Participant:

 

 

 

 

 

 

(Print Name)

 

State of                               

)

County of                           

)ss

 

Subscribed and sworn to (or affirmed) before me this       day of
                                            , 20         by

[NOTARY’S SEAL]

 

 

 

 

 

(Name of Signer)

 

 

 

 

 

proved to me on the basis of satisfactory evidence to be the person who appeared
before me.

 

 

 

 

 

Signature

 

 

 

 

Signature of Notary Public

 

 

 

--------------------------------------------------------------------------------